IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 394 MAL 2017
RESPONDNET                               :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
                                         :
FRANK A. WASHINGTON IV,                  :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.